
	
		II
		111th CONGRESS
		2d Session
		S. 3921
		IN THE SENATE OF THE UNITED STATES
		
			September 29, 2010
			Mr. Sanders introduced
			 the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To ensure that rules for the approval of pharmaceutical
		  and biological products do not require violations of medical ethics in the
		  testing of products in humans and vertebrate animals.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Ethical Pathway Act of
			 2010.
		2.Ethical pathway
			 for the approval and licensor of pharmaceutical and biological
			 products
			(a)Definitions
				(1)In
			 generalIn this section:
					(A)ApplicantThe
			 term applicant means a person who submits to the Secretary an
			 application described in subsection (a)(2).
					(B)CommissionerThe
			 term Commissioner means the Commissioner of Food and Drugs.
					(C)Regulatory test
			 dataThe term regulatory test data means the
			 evidence regarding the safety and efficacy of new pharmaceutical drugs or
			 biological products used in order to obtain marketing approval for use in
			 humans or vertebrate animals.
					(D)Relevant
			 application or licenseThe term relevant application or
			 license means a new drug application or new biological product license
			 application approved by the Secretary or relevant authority in a foreign
			 country which contains regulatory test data requested by an applicant under
			 this section.
					(E)SecretaryThe
			 term Secretary means the Secretary of Health and Human
			 Services.
					(2)Types of
			 applicationsAn application described in this paragraph
			 is—
					(A)an abbreviated
			 new drug application submitted under section 505(j) of the Federal Food, Drug,
			 and Cosmetic Act (21 U.S.C. 355(j));
					(B)an application
			 for license of a biosimilar biological product submitted under section 351(k)
			 of the Public Health Service Act; or
					(C)an application
			 for a license to sell a drug in the United States that has been approved for
			 marketing in a foreign country, as permitted by the Secretary.
					(b)Ethical
			 pathwayAs soon as practicable after the date of enactment of
			 this Act, the Secretary, acting through the Commissioner, shall establish a
			 mechanism by which an applicant may request a cost-sharing arrangement
			 described in subsection (c). Such an applicant may request such an arrangement
			 if, but for the arrangement—
				(1)such applicant
			 would be required to conduct clinical investigations involving human subjects
			 that violate Article 20 of the Declaration of Helsinki on Ethical Principles
			 for Medical Research Involving Human Subjects in order to obtain approval or
			 licensure from the Secretary of the application described in subsection (a)(2)
			 submitted by the applicant; or
				(2)the duplication
			 of the clinical investigations required for such application would violate
			 other applicable ethical standards concerning the testing of products on humans
			 or other vertebrate animals.
				(c)Cost-Sharing
			 arrangement
				(1)Responsibility
			 of applicantAn applicant that intends to perform clinical
			 investigations involving humans or vertebrate animals in order to file an
			 application described in subsection (a)(2) shall take all necessary measures to
			 verify that those investigations have not been performed or initiated by
			 another person.
				(2)Voluntary
			 agreement procedures
					(A)In
			 generalAn applicant and the holder or holders of relevant
			 applications or licenses shall make every effort to ensure that any regulatory
			 test data and results of clinical investigations involving humans and
			 vertebrate animals conducted with respect to such relevant applications or
			 licenses is shared with the applicant, including the regulatory test data
			 necessary for the applicant to obtain marketing approval from the Secretary
			 with respect to an application described under subsection (a)(2).
					(B)Reasonable
			 fee
						(i)In
			 generalAn applicant and the holder or holders of the relevant
			 applications or licenses shall make every effort to agree upon a fee that is
			 reasonable and fair that permits the applicant to rely upon information from
			 the regulatory test data referred to in subparagraph (A).
						(ii)Limited to
			 certain dataClause (i) shall apply only to the regulatory test
			 data that such applicant is required to submit with the application described
			 in subsection (a)(2), and upon which such applicant does not have the right to
			 rely in the absence of a license or a cost-sharing agreement.
						(3)Failure to
			 reach voluntary agreement
					(A)Notification to
			 CommissionerThe applicant shall notify the Commissioner or the
			 appropriate designee of the Commissioner—
						(i)if the applicant
			 or the holder or holders of the relevant applications or licenses refuses to
			 participate in the efforts to agree upon a fee described in paragraph (2)(B);
			 or
						(ii)if
			 the applicant and the holder or holders of the relevant applications or
			 licenses fail to reach agreement on a reasonable and fair fee for reliance by
			 the applicant on the regulatory test data described in paragraph (2).
						(B)Effect of
			 notificationUpon receipt of a notification under subparagraph
			 (A), the Commissioner or such designee—
						(i)shall refer the
			 matter to binding arbitration to determine a reasonable and fair fee for the
			 reliance by the applicant on the regulatory test data, and encourage the
			 parties to participate in such arbitration; or
						(ii)if
			 1 or more of the parties refuses to participate in such arbitration, or if
			 determined appropriate by the Commissioner, shall determine a reasonable and
			 fair fee for the reliance by the applicant on such regulatory test data.
						(4)Reliance on
			 regulatory test data in applicationIf the applicant or the
			 holder or holders of the relevant applications or licenses refuses to
			 participate in the efforts to agree upon a fee described in paragraph (2)(B),
			 or if an applicant and the holder or holders of the relevant applications or
			 licenses fail to reach agreement on a reasonable and fair fee for reliance by
			 the applicant on the regulatory test data under paragraph (2)—
					(A)the applicant
			 shall—
						(i)pay
			 to the holder or holders of such relevant applications or licenses a fee in the
			 amount of the reasonable and fair share of the costs of the regulatory test
			 data determined through binding arbitration or by the Commissioner or
			 appropriate designee under paragraph (3), as applicable; and
						(ii)in
			 the application described in subsection (a)(2) that is submitted by the
			 applicant, include a notification to the Commissioner that the Commissioner
			 shall incorporate into the application the regulatory test data contained in
			 such relevant applications or licenses that is the subject of the reasonable
			 and fair fee; and
						(B)subject to the
			 payment of the fee described in subparagraph (A)(i), the Commissioner shall
			 incorporate into the application such regulatory test data.
					(d)ProceduresThe
			 reasonable and fair fee for the reliance by the application on the regulatory
			 test data under subsection (c)(3) shall be determined after considering the
			 following factors:
				(1)The actual
			 out-of-pocket costs of the applicable clinical investigations.
				(2)The risks of the
			 investigations, as reflected in the probabilities that similar investigations
			 result in successful applications for marketing.
				(3)Any Federal
			 grants, tax credits, or other subsidies that reduce the net cost of the
			 investigations.
				(4)The expected
			 share of the global market for the product involved, by the party seeking to
			 rely upon the investigations for marketing approval.
				(5)The amount of the
			 time the holder or holders of the relevant applications or licenses has
			 benefitted from exclusive rights, and the cumulative revenue earned on the
			 products that relied upon the regulatory test data at issue.
				(e)Public
			 disclosure
				(1)In
			 generalIn order to enhance the transparency of the costs of
			 innovation, and to provide greater predictability as to the liability
			 associated with nonvoluntary reliance upon regulatory test data, the Secretary
			 shall adopt procedures and rules under which sufficient information about the
			 costs and fees will be made public by the arbitrator or the Commissioner (or
			 the appropriate designee of the Commissioner), as applicable.
				(2)ContentThe
			 information made public under paragraph (1) shall include at least summary data
			 of the actual costs of the clinical investigations, the factors considered
			 under subsection (d), and the amount of the fee provided to the holder or
			 holders of the relevant applications or licenses.
				(3)LimitationsThe
			 requirements for public disclosure of the costs of the clinical investigations
			 shall not apply to cases where the owner of the rights in the regulatory test
			 data does not assert an exclusive right to rely upon such test data. If the
			 owner of the rights in the regulatory test data asserts an exclusive right, but
			 reaches a voluntary agreement on the fee for relying upon the data under
			 subsection (c)(2), the amount of the fee paid by the applicant shall be
			 provided to the Secretary or a designee, and be made public.
				
